Mitchell, C. J.,
dissenting:
I do not think any negligence on the part of defendants in the arrangement and equipment of the oil room was shown, but even assuming that enough evidence was given to take that question to the jury, there was no evidence at all that it caused the explosion. As to the cause, the verdict was a mere guess by the jury. What little evidence there was pointed to an open light as the immediate cause. But if it was negligence in the defendants not to supply safety lamps to their employees on the rare occasions when they might have to enter the oil room at night, then it was equally negligent in the deceased to go with an open light into the room where he knew there was some trouble. The explosion, if that was the cause of it, and no other theory is as plausible, was as much the result of the deceased’s own negligence as of anything else.